Citation Nr: 0618484	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bursitis of the 
right shoulder.

5.  Entitlement to an increased rating for a lumbosacral 
strain superimposed on spondylolisthesis L5 on S1, currently 
rated as 40 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, attorney.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1951 to May 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).  At a December 2005 videoconference hearing with the 
undersigned Acting Veterans Law Judge, the veteran withdrew 
the issues of entitlement to service connection for a mental 
deficiency and for a left shoulder blade condition.  As such, 
the issues before the Board are limited to those noted on the 
title page.

The issues of whether new and material evidence has been 
presented to reopen claims for service connection for a left 
knee disorder and a right shoulder disorder and entitlement 
to a total disability rating are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's current lung disorder was not manifested until many 
years after service and is not related to active duty service 
or any incident therein, to include any in-service exposure 
to asbestos.

2.  A chronic left hip disorder was not present during 
service, arthritis of the left hip was not manifest within a 
year after service, and the veteran's current left hip 
disorder did not develop as a result of any incident during 
service.

3.  The veteran's lumbosacral strain has not resulted in 
intervertebral disc syndrome that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

4.  The lumbosacral strain has not resulted in incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past 12 months.

5.  The lumbosacral strain has not resulted in unfavorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  A lung disorder, to include asbestosis, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A left hip disorder was not incurred in or aggravated by 
service, and arthritis of the left hip may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  The criteria for a disability rating higher than 40 
percent disabling for a lumbosacral strain are not met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295, 8520 (2003), effective prior to September 26, 
2003; 68 Fed. Reg. 51,454, 51,456-57; 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2005), effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and Assist

The Board finds that each of the four content requirements of 
a duty to assist notice has been fully satisfied.  See 38 
U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  The communications, 
such as letters from the RO dated in December 2002, January 
2003, February 2003, February 2005 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the February 2005 letter specifically told the 
veteran to submit any additional evidence that he had in his 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's initial notice letter was provided prior to the 
adjudication of his claim.  Further, because service 
connection and an increased rating are denied, any question 
as to the appropriate rating (following a grant of service 
connection) or the effective date (of either a grant of 
service connection or assignment of an increased rating) is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) .

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  In December 2005, the veteran had a hearing before 
the undersigned acting Veterans Law Judge.  At that time he 
submitted additional evidence directly to the Board, waiving 
consideration of that evidence by the RO.  38 C.F.R. 
§ 20.1304.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

I.  Entitlement To Service Connection For Asbestosis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  With asbestos-related claims, VA 
must determine whether military records demonstrate asbestos 
exposure during service, and, if so, determine whether there 
is a relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1).  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract.  M21-
1, Part VI, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. M21-1, Part VI, 7.21(c).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1).  The 
relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence 
regarding an asbestos related claim.  See VAOPGCPREC 4-2000.  

The veteran contends that he is entitled to service-
connection for a lung disorder as he believes that his 
current lung problems are causally related to in-service 
exposure to asbestos while in the Navy.  During the hearing 
held in December 2005, the veteran testified that his duties 
included working as an aircraft mechanic on airplanes which 
had asbestos around valves and in the fuselages.  The veteran 
conceded that he did not have lung problems until after 
service, but he expressed his opinion that the post service 
lung problems developed as a result of the exposure to 
asbestos during service.  He also reported that he had post 
service exposure to asbestos while working in maintenance at 
a plant, but his testimony, in essence, was to the effect 
that at least a portion of his lung problems were related to 
in-service exposure.  

The veteran's service medical records do not contain any 
references to a chronic lung disorder.  Although a chest X-
ray done on August 5, 1953 was interpreted as showing 
increased lung markings in the mid lobe on the left, and 
subsequent chest X-ray done on August 12, 1953, was 
interpreted as being essentially negative with a Ghan complex 
on the left which was not considered disabling.  A chest X-
ray conducted in April 1954 was interpreted as being negative 
for abnormality.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
lungs and chest was normal.  The veteran was found to be 
physically qualified for discharge.  

The Board also notes that the report of a chest X-ray taken 
by the VA in July 1962 reflects that the lungs appeared 
normal.  The report of a disability evaluation examination 
conducted at that time shows that the veteran denied having 
shortness of breath.

The first medical evidence of a chronic lung disorder is 
dated many years after separation from service.  The report 
of an asbestos evaluation summary performed by J. T. S., 
M.D., in March 1999 reflects that the veteran was a 
maintenance worker who had a history of being exposed to 
asbestos from 1965 to 1995 and of having smoked cigarettes 
daily for 27 years.  Following examination, testing and X-
rays, the impression was that given the occupational history, 
the interstitial and pleura changes seen on the chest X-ray 
and the reduction in DLCOsb were consistent with a clinical 
diagnosis of moderate asbestosis.  The Board notes, however, 
that neither this evaluation summary, nor any subsequent 
medical record contains any medical opinion linking the 
veteran's asbestosis to service.   

The only competent medical opinion which is of record weighs 
against the claim.  The report of a pulmonary medicine 
consultation performed by the VA in March 2003 reflects that 
the veteran gave a history of exposure to asbestos in the 
Navy and civilian exposure as well.  The clinical impression 
was apparent pulmonary asbestosis, presumably due to 
occupational exposure.  In a subsequent report dated in April 
2003, the examiner noted that the veteran's exposure to 
asbestos during service was between 1951 and 1954, and he 
subsequently pursued a civilian occupation which resulted in 
19 years of exposure.  The examiner concluded that "...the 
patient's three-year intermittent exposures during Military 
service are not likely related to this asbestosis 
condition..."  The examiner further indicated that the 19 year 
history during civilian life was the more important factor in 
the development of that disease.  

After reviewing all of the evidence, the Board finds that the 
veteran's current lung disorder was not present until many 
years after service, and is not etiologically or causally 
related to active duty service or any incident therein.  
Specifically, there was no objective evidence of any such 
disorder in service, and no medical examiner has attributed 
the current conditions to the veteran's active service.  The 
service medical records contain no objective evidence of any 
chronic lung disorder due to asbestos exposure.  The only 
medical opinion which is of record is to the effect that the 
veteran's current lung problems are due to post-service 
exposure to asbestos.  Although the veteran has offered his 
own theory that his current problems are related to exposure 
to asbestos in service, the mere contentions of the veteran, 
no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his claimed 
disabilities with an event or occurrence while in service, 
will not support his claim.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board finds that a 
lung disorder, to include asbestosis, was not incurred in or 
aggravated by service.

II.  Entitlement To Service Connection For A Left Hip 
Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records do not contain any 
references to a chronic left hip disorder.  The Board has 
noted that a request for information form dated in April 1962 
shows that the National Personnel Records Center reported 
that a sick call log reflects that the veteran was treated 
for a sore left hip from October 18 to 20, 1951.  However, 
there are no additional entries pertaining to the hip so as 
to establish that the veteran suffered from an ongoing hip 
disorder.  A service medical record entry dated in July 1952 
reflects complaints of back pain, but there is no mention of 
any symptoms affecting the hips.  In fact, the report of a 
medical examination conducted in April 1954 prior to 
discharge from active duty shows that examination for 
musculoskeletal defects was negative.  Clinical evaluation of 
the lower extremities was noted as normal.  

There is also no evidence of arthritis of the left hip within 
a year after separation from service.  The earliest medical 
records pertaining to the hips are from many years after 
separation from service.  For example, a private medical 
record dated in May 2000 shows that the veteran reported 
having trouble with his joints including his hips.  Following 
examination, the diagnoses included gouty arthritis and 
osteoarthritis.  However, neither that record nor any other 
contains any medical opinion linking a current disorder to 
service.

The Board has considered testimony given by the veteran 
during the hearing held in December 2005.  The testimony was 
to the effect that his left hip disorder is related to 
service.  Significantly, however, lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu, supra.  

Therefore, the Board finds that although the veteran may have 
sustained an injury to his left hip in service, the 
preponderance of the evidence shows that a chronic left hip 
disorder was not present until many years after service, and 
is not related to his period of service.  Accordingly, the 
Board concludes that a disorder of the left hip was not 
incurred in or aggravated by service, and arthritis of the 
left hip may not be presumed to have been incurred in 
service.

III.  Entitlement To An Increased Rating For A Lumbosacral 
Strain,
 Currently Rated As 40 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In the March 2003 rating action on appeal, the RO increased 
the rating from 20 to 40 percent, effective from April 11, 
2002.  During the pendency of the veteran's claim and appeal, 
the rating criteria for evaluating intervertebral disc 
syndrome were amended.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), effective September 23, 2002.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002).  In 2003, further amendments 
were made for evaluating disabilities of the spine.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decisions.  The veteran was provided notice of the 
new regulations.  Accordingly, there is no prejudice to the 
veteran in our proceeding, under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, effective prior to September 26, 
2003, a low back disability could be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, which provided a 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5293.  Under Diagnostic Code 
5293, a 40 percent rating was warranted for severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief.  A 60 percent rating was 
warranted for intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back.  
Diagnostic Code 5292 provided a 40 percent rating was 
warranted if the limitation of motion was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

38 C.F.R. § 4.40 does not require a separate rating for pain 
but rather provides guidance for determining ratings under 
other diagnostic codes assessing musculoskeletal function.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
(The above criteria clearly imply that the factors for 
consideration under the holding in DeLuca v. Brown, infra, 
are now contemplated in the rating assigned under the general 
rating formula.)

Under certain circumstances, the neurological impairment of 
the lower extremities that is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The veteran contends that his service-connected back disorder 
causes severe pain and impairment.  During the hearing held 
before the undersigned acting Veterans Law Judge, the veteran 
testified that the pain in his back was so bad that it 
interfered with his ability to sleep at night.  He reported 
that the disorder was getting worse all the time.  He said 
that he had to give up many of his activities such as 
gardening and fishing.  

The Board has considered the full history of the back 
disorder.  The veteran's service medical records show that he 
was seen for complaints of back pain in July 1952.  He 
reported having a sharp aching pain between his shoulder 
blades which had been present for two nights.  On 
examination, there was spasm.  The diagnosis was muscle 
strain.  Also of record is a report from the National 
Personnel Records Center which reflects that sick call 
reports dated in October 1951 reflect treatment for a sore 
back.  

In January 1962, the veteran filed a claim for disability 
compensation.  The report of a disability evaluation 
examination conducted by the VA in August 1962 reflects that 
the diagnoses included (1) 1st degree spondylolisthesis of L5 
on S1; and (2) LS strain, mild.  In a decision of August 
1962, the RO granted service connection for that disorder, 
and assigned a noncompensable rating.  

In a decision of September 1998, the RO increased the rating 
to 20 percent based on the report of a VA examination 
conducted that month which showed moderate limitation of 
motion.  That rating was confirmed by the Board on appeal in 
a decision of October 2001.  

The veteran subsequently raised another claim for increased 
compensation for his back disorder.  In a decision of March 
2003, the RO raised the rating from 20 percent to 40 percent.  
The veteran has perfected an appeal of that decision, and the 
case is now ready for appellate review.

The pertinent medical evidence which is of record includes 
records from the Social Security Administration showing that 
the back disorder was considered as one of the bases for 
granting disability benefits.  Also of record are private and 
VA medical treatment records and VA disability evaluation 
examination reports.  

Upon review of the evidence of record, the Board finds that 
the objective and competent medical evidence of record weighs 
against a rating in excess of 40 percent for the service-
connected back disability.  With respect to evaluation under 
Diagnostic Code 5293, which evaluates intervertebral disc 
syndrome, the evidence shows that the back disorder causes 
pain but does not cause intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Id.  As was noted in VA examinations 
conducted in February 2003 and November 2004, the back 
disorder has not resulted in complaints of pain radiating 
down into the legs.  The February 2003 examination showed 
that on neurological evaluation, no focal deficits were noted 
in the lower extremities.  Reflexes were intact in the knees.  
Ankle jerks were absent, but it was noted that the veteran 
was tending to guard somewhat while attempting to check his 
ankle jerks.  In light of the reported guarding, the Board 
concludes that the absence of ankle jerks was not significant 
and was not reflective of neurological impairment, 
particularly in light of the other normal neurological 
findings.  The report further shows that sensation to light 
touch was intact.  Although the November 2004 report shows 
that the veteran had loss of control of the bladder, he had 
been told that this was due to kidney problems.  The report 
further showed that the lower extremities had 5/5 motor 
strength and symmetric reflexes in the Achilles tendons.  
Similarly, the report of a physiatric consultation conducted 
in July 2002 at North Mississippi Neurological Services shows 
that the veteran reported a chief complaint of low back pain, 
but denied any bowel or bladder changes, and had no numbness, 
tingling or weakness in his lower extremities.  Thus, the 
overall findings did not demonstrate the presence of a 
pronounced intervertebral disc syndrome such as to warrant a 
60 percent evaluation under Diagnostic Code 5293.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 40 percent for a low back 
disorder under Diagnostic Code 5293 were not met.   

The Board also finds that a rating higher than 40 percent 
cannot be assigned under any alternative Diagnostic Code.  
The Board notes that Diagnostic Code 5292 and Diagnostic Code 
5295 do not provide for ratings higher than 40 percent.  The 
Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  The Board notes that in some cases it is 
permissible to rate a back disorder under one or more 
separate diagnostic codes that together provide for the 
manifestations of the disability, including pain, loss of 
motion, and neurological findings.  Therefore, the Board has 
considered whether there is any other schedular basis for 
assigning a higher evaluation.  For rating the neurological 
manifestations of the back disability, Diagnostic Code 8520 
(sciatic nerve dysfunction) is for consideration.  Sciatic 
neuropathy is specifically identified as a factor for 
consideration in the evaluation of a disability under the 
revised Diagnostic Code 5293.  Therefore, it would be 
appropriate to evaluate the neurological manifestations of 
the veteran's back disability under this rating code as an 
alternative to Diagnostic Codes 5293.  The Board notes that 
under Diagnostic Code 8520 incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation if it is mild, 
a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy).  
An 80 percent evaluation is warranted for complete paralysis 
of the sciatic nerve.  With complete paralysis of the sciatic 
nerve, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

The veteran's service-connected back disorder does not result 
in incomplete paralysis of the sciatic nerves.  The veteran 
has generally not complained of lower extremity pain and 
numbness.  The medical evidence on file does not demonstrate 
functional impairment associated with either lower extremity 
due to incomplete paralysis of the sciatic nerve.  As noted 
above, neurological functions on examinations were generally 
normal.  Thus, a separate rating for radiculopathy of either 
lower extremity is not warranted.  

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (the new rating 
criteria, under Diagnostic Code 5243) the Board finds that 
the disorder has not resulted in incapacitating episodes 
having a total duration of at least six weeks during the 
during the past 12 months so as to warrant a 50 percent 
rating under the revised rating code for intervertebral disc 
syndrome.  As noted above, an incapacitating episode is one 
where a physician has prescribed bedrest.  However, the 
veteran's medical treatment records are negative for such 
instructions.  Thus, it has not been shown that he required 
six weeks of bed rest during the past year.   

The Board also finds that the veteran's service-connected 
back disorder has not resulted in unfavorable ankylosis of 
the entire thoracolumbar spine so as to warrant a 60 percent 
rating under the new General Rating Formula for Diseases and 
Injuries of the Spine.  For VA compensation purposes, 
"unfavorable ankylosis" is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  None of the medical evidence 
indicates that the veteran has ankylosis.  Accordingly, the 
Board concludes that objective medical evidence of record 
weighs against a disability rating higher than 40 percent for 
the veteran's service-connected lumbosacral strain.  The 
preponderance of the evidence is clearly against the claim.  


ORDER

Service connection for asbestosis is denied.

Service connection for a left hip disorder is denied.

An increased rating for a lumbosacral strain, currently rated 
as 40 percent disabling, is denied.


REMAND

With respect to the issues of whether new and material 
evidence has been presented to reopen claims for service 
connection for a left knee disorder and bursitis of the right 
shoulder, the Board notes that in Kent. v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006), the United States Court 
of Appeals for Veterans Claims (Court) established 
significant new requirements with respect to the content of 
the duty to assist notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) which must be provided to a 
veteran who is petitioning to reopen a claim.  The Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
the Court held that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The duty to assist notices which was previously 
provided in this case does not meet these new requirements.  
The duty to assist letter dated in February 2005 mentioned 
the requirement of submitting new and material evidence, but 
did not explain the element of evidence which was 
insufficient at the time of the prior denial.  A remand is 
required to correct this deficiency.  

The Board notes that appellate review of the claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities must be deferred.  In 
this regard, the Board notes that if the claim for service 
connection for service connection for disorders of the left 
knee and/or right shoulder are granted, then there would be a 
higher likelihood that the claim for unemployability benefits 
would be allowed as the impairment from those disorders could 
be taken into account when making that determination.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty to 
assist notice regarding the request to 
reopen the claim for service connection 
for disorders of the left knee and right 
shoulder.  The notice letter must 
describe the elements necessary to 
establish service connection for a 
disability, must explain the definition 
of new and material evidence, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  

2.  The veteran should then be afforded 
an opportunity to submit a response.  
Thereafter, the RO should undertake any 
appropriate development of evidence.   

3.  Thereafter, the RO should 
readjudicate the claims to reopen and for 
a total rating.  If any of the benefits 
sought on appeal remains denied, the 
appellant and the appellant's 
representative if any should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


